Exhibit 10.11
VISTEON CORPORATION
PENSION PARITY PLAN
(As amended and restated effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



VISTEON CORPORATION

PENSION PARITY PLAN
          The Visteon Corporation Pension Parity Plan (the “Plan”) has been
adopted to promote the best interests of Visteon Corporation (the “Company”) and
the stockholders of the Company by attracting and retaining key management
employees possessing a strong interest in the successful operation of the
Company and its subsidiaries or affiliates and encouraging their continued
loyalty, service and counsel to the Company and its subsidiaries or affiliates.
The Plan was originally adopted effective July 1, 2000, and is amended and
restated effective January 1, 2009, as set forth herein.

-2-



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS AND CONSTRUCTION
     Section 1.01. Definitions.
          The following terms have the meanings indicated below unless the
context in which the term is used clearly indicates otherwise:
     (a) Affiliate: A person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control, with the Company, within the meaning of Code Sections 414(b) and
(c); provided that Code Sections 414(b) and (c) shall be applied by substituting
“at least fifty percent (50%)” for “at least eighty percent (80%)” each place it
appears therein.
     (b) Board: The Board of Directors of the Company.
     (c) Beneficiary: The person or entity designated by a Participant to be his
beneficiary for purposes of this Plan (subject to such limitations as to the
classes and number of beneficiaries and contingent beneficiaries and such other
limitations as the Committee may prescribe). A Participant’s designation of
Beneficiary shall be valid and in effect only if a properly executed
designation, in such form as the Committee shall prescribe, is filed and
received by the Committee or its delegate prior to the Participant’s death. If a
Participant designates his or her spouse as Beneficiary, such designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse. If a valid designation of
Beneficiary is not in effect at the time of the Participant’s death, the
Participant’s surviving spouse, or if there is no surviving spouse, the estate
of the Participant, shall be deemed to be the sole Beneficiary. If multiple
beneficiaries have been designated and one or more of the Beneficiaries
predecease the Participant, then upon the Participant’s death, payment shall be
made exclusively to the surviving Beneficiary or Beneficiaries unless the
Participant’s designation specifies an alternate method of distribution.
Further, in the event that the Committee is uncertain as to the identity of the
Participant’s Beneficiary, the Committee may deem the estate of the Participant
to be the sole Beneficiary. Beneficiary designations shall be in writing (or in
such other form as authorized by the Committee for this purpose, which may
include on-line designations), shall be filed with the Committee or its
delegate, and shall be in such form as the Committee may prescribe for this
purpose.

-3-



--------------------------------------------------------------------------------



 



     (d) Code: The Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
     (e) Committee: The Organization and Compensation Committee of the Board.
     (f) Company: Visteon Corporation, or any successor thereto.
     (g) Employee: A person who is (i) classified by a Participating Employer as
a common law employee enrolled on the active employment rolls of the
Participating Employer, and (ii) regularly employed by the Participating
Employer on a salaried basis (as distinguished from an individual receiving a
pension, retirement allowance, severance pay, retainer, commission, fee under a
contract or other arrangement, or hourly, piecework or other wage).
     (h) ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
     (i) Limitations: The limitations on benefits and/or contributions imposed
on qualified plan by Section 415 and Section 401(a) (17) of the Code.
     (j) Participant: An Employee who satisfies the participation requirements
of Section 2.01 and, where the context so requires, a former Employee entitled
to receive a benefit hereunder.
     (k) Participating Employer: The Company, Visteon Systems LLC, Visteon
Global Technologies, Inc., and each other subsidiary a majority of the voting
stock of which is owned directly or indirectly by the Company, or a limited
liability company a majority of the membership interest of which is owned
directly or indirectly by the Company, that with the consent of the Committee,
participates in the Plan for the benefit of one or more Participants in its
employ.
     (l) Plan: The Visteon Corporation Pension Parity Plan, as amended and in
effect from time to time.

-4-



--------------------------------------------------------------------------------



 



     (m) Retirement Plan: The Visteon Pension Plan (including both the
Contributory and Noncontributory Service component and the Balance Plus
component), the Salaried Retirement Plan of Visteon Systems, LLC (for periods
prior to its merger into the Visteon Pension Plan), or such other qualified
defined benefit retirement plans as the Committee may designate. The Retirement
Plan includes the following components:

  (i)   Contributory/Noncontributory Service Program. The portion of the
Retirement Plan, excluding the Cash Balance Program.     (ii)   Cash Balance
Program. The portions of the Retirement Plan that calculate benefit accruals
using a cash balance and/or pension equity formula.

     (n) Separation from Service: The date on which a Participant terminates
employment from the Company and all Affiliates, provided that (1) such
termination constitutes a separation from service for purposes of Code
Section 409A, and (2) the facts and circumstances indicate that the Company (or
the Affiliate) and the Participant reasonably believed that the Participant
would perform no further services (either as an employee or as an independent
contractor) for the Company (or the Affiliate) after the Participant’s
termination date, or believed that the level of services the Participant would
perform for the Company (or the Affiliate) after such date (either as an
employee or as an independent contractor) would permanently decrease such that
the Participant would be providing insignificant services to the Company or an
Affiliate. For this purpose, a Participant is deemed to provide insignificant
services to the Company or an Affiliate, and thus to have incurred a bona fide
Separation from Service, if the Participant provides services at an annual rate
that is less than twenty percent (20%) of the services rendered by such
Participant, on average, during the immediately preceding thirty-six (36) months
of employment (or his or her actual period of employment if less).
Notwithstanding the foregoing, if a Participant takes a leave of absence from
the Company or an Affiliate for the purpose of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her

-5-



--------------------------------------------------------------------------------



 



position of employment or any substantially similar position of employment, the
leave may be extended for up to twenty-nine (29) months without causing a
Separation from Service.
     Section 1.02. Construction and Applicable Law.
     (a) Wherever any words are used in the masculine, they shall be construed
as though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.
     (b) This Plan is intended to be a plan of deferred compensation maintained
for a select group of management or highly compensated employees as that term is
used in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Michigan to the extent
such laws are not preempted by federal law. In case any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

-6-



--------------------------------------------------------------------------------



 



ARTICLE II. PARTICIPATION
     Section 2.01. Eligibility.
     (a) An Employee who participates in a Retirement Plan and whose benefit
thereunder is restricted by the Limitations shall be eligible to participate in
the Plan; provided, however, that the Committee may restrict eligibility as it
deems necessary to ensure that the Plan continues to be maintained for a select
group of management or highly compensated employees as that term is used in
ERISA.
     (b) Notwithstanding anything in subsection (a) to the contrary,
participation in the Plan is limited to United States citizens (whether residing
in or outside of the United States) or citizens of another country permanently
assigned to and residing in the United States, such that citizens of other
countries who are not permanently assigned to the United States, regardless of
whether or not they are on the United States payroll, are not eligible to
participate in the Plan.

-7-



--------------------------------------------------------------------------------



 



ARTICLE III. PENSION PARITY BENEFIT
     Section 3.01. Calculation of Pension Parity Benefit.
          The Pension Parity Benefit, when expressed in the form of a monthly
life annuity with no survivor benefits commencing at the Participant’s
attainment of age sixty-five (or if later, the Participant’s age at Separation
from Service), shall equal the difference between (i) the benefit that the
Participant would have accumulated under the Retirement Plan if such benefit
were calculated without regard to the Limitations, and (ii) the benefit actually
accumulated by the Participant under the Retirement Plan.
     Section 3.02. Payment of Pension Parity Benefit.
     (a) Payments Commencing Prior to January 1, 2007. The Pension Parity
Benefit shall be paid by the Participating Employer commencing at the same time
as is paid the corresponding benefit under the Retirement Plan; provided that in
the case of a Participant whose payments commenced after December 31, 2004 and
prior to January 1, 2007, the first payment shall occur not earlier than the
first day of the seventh month following the Participant’s Separation from
Service. For a Participant whose benefit under the Retirement Plan commenced
prior to the first day of the seventh month following the Participant’s
Separation from Service, the Participant’s first Pension Parity Benefit payment
will include any monthly installments that would have been payable to the
Participant if the Pension Parity Benefit had commenced to the Participant on
the same date as the Participant’s benefit under the Retirement Plan commenced
to be paid. The Pension Parity Benefit will be paid in the same form and for the
same period as is paid the corresponding benefit under the Retirement Plan.
Accordingly, the Pension Parity Benefit shall be paid to the person receiving
payment of the corresponding benefit under the Retirement Plan with each payment
being made, as nearly as practicable, at the same time as the corresponding
benefit from the Retirement Plan.
     (b) Payments Commencing on or After January 1, 2007. Pension Parity Benefit
payments that commence on or after January 1, 2007 shall be paid to the
Participant in the form of a single lump sum payment on the first day of the
seventh month following the Participant’s Separation from Service; provided that
in the case of a Participant whose Separation from Service occurred after
December 31, 2004 but prior to January 1, 2007 and whose Pension Parity Benefit
has not been paid or commenced to be paid by December 31, 2008 because the

-8-



--------------------------------------------------------------------------------



 



Participant had not commenced benefits under the Retirement Plan, the
Participant’s Pension Parity Benefit will be paid to the Participant in the form
of a single lump sum payment during the first 90 days of 2009. The amount of the
lump sum payment will be equal to the present value of the monthly amount
calculated under Section 3.01 above, with such present value determined by
using, (i) for distributions prior to January 1, 2009, the discount rates and
mortality tables that were used to calculate the obligations for the Plan as
disclosed in the Company’s audited financial statements for the year ended
immediately prior to the year in which benefit payment date, and (ii) for
distributions after December 31, 2008, the discount rates and mortality tables
that are used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year ended immediately prior to
the year in which occurs the Participant’s Separation from Service (the
“Financial Statement Factors”). The lump sum present value is calculated in
three ways, and the Participant is entitled to the greatest of the three. Under
the first calculation, the lump sum is equal to the sum of (i) the lump sum
value determined when the monthly amount calculated under Section 3.01 is
multiplied by an immediate annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service, and (ii) six months of interest, at the rate determined by reference to
the Financial Statement Factors, on the amount determined under clause (i).
Under the second calculation, the lump sum is the amount determined when the
monthly amount calculated under Section 3.01 is multiplied by an immediate
annuity factor that is determined by reference to the Financial Statement
Factors and the Participant’s age at Separation from Service plus six months.
Under the third calculation, which is applicable only if the Participant will be
under age 55 at the benefit payment date, the lump sum is the amount determined
when the monthly amount calculated under Section 3.01 is multiplied by a
deferred to age 55 annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service.
     (c) Participants Separating From Service Prior to January 1, 2005.
Notwithstanding subsections (a) and (b) above, the Pension Parity Benefit of a
Participant whose Separation from Service occurred prior to January 1, 2005 (and
whose Pension Parity Benefit is not subject to the requirements of Code
Section 409A) shall be distributed in accordance with the terms of the Plan as
in effect on the date of the Participant’s Separation from Service.

-9-



--------------------------------------------------------------------------------



 



     Section 3.03. Death Benefits.
     (a) Death During Employment. If a Participant dies on or after January 1,
2007 but during employment:

  (i)   With respect to the Participant’s employment that is covered under the
Contributory/Noncontributory Service Program, a death benefit will be paid under
this Plan if and only if the Participant is survived by a spouse who is entitled
to a survivor annuity under the Contributory/Noncontributory Service Program
with respect to the same period of service. If a benefit is payable, it shall be
paid to the same spouse who is entitled to the survivor annuity under the
Retirement Plan, although payment of the benefit under this Plan will be made in
the form of a single lump sum payment on the first day of the seventh month
following the Participant’s death. The amount of the lump sum payment will be
equal to the present value of the difference between (i) the monthly survivor
annuity benefit that would have been payable to the spouse with respect to the
Participant’s employment covered under the Contributory/Noncontributory Service
Program if the Participant’s benefit (and the spouse’s survivor annuity benefit)
were calculated without regard to the Limitations, and (ii) the monthly survivor
annuity benefit actually payable to the spouse with respect to the Participant’s
participation in the Contributory/Noncontributory Service Program. For purposes
of this calculation, the monthly survivor annuity benefit shall be calculating
by assuming commencement of the survivor annuity benefit on the first day of the
month following the date on which the Participant would have attained age
sixty-five (or if the Participant had already attained sixty-five years of age,
the first day of the month following Participant’s death) The present value will
be determined by using the discount rates and mortality tables that were used to
calculate the obligations for the Retirement Plan as disclosed in the Company’s
audited financial statements for the year ended immediately prior to the year in
which the distribution to the spouse is paid.

-10-



--------------------------------------------------------------------------------



 



  (ii)   With respect to the Participant’s employment that is covered under the
Cash Balance Program, a death benefit will be paid to the Participant’s
Beneficiary. Payment will be made in the form of a single lump sum payment on
the first day of the seventh month following the Participant’s death. The amount
of the lump sum payment will be equal to the difference between (i) the lump sum
death benefit that would have been payable with respect to the Participant’s
employment covered under the Cash Balance Program if the Participant’s benefit
(and the Beneficiary’s survivor benefit) were calculated without regard to the
Limitations, and (ii) the lump sum death benefit actually payable with respect
to the Participant’s participation in the Cash Balance Program

     (b) Death After Termination But Prior to Benefit Payment. In the event a
Participant who terminates from employment with an entitlement to a benefit dies
on or after January 1, 2007 but prior to payment of such benefit, the benefit
shall be paid to the Participant’s Beneficiary in the form of single sum payment
(calculated in accordance with Section 3.02(b)) on the first day of the seventh
month following the Participant’s Separation from Service.
     (c) Death After Benefit Payment. If a Participant dies on or after the date
on which a lump sum payment of the Participant’s Pension Parity Benefit has been
made, no further benefits are payable following the Participant’s death.
     Section 3.04. Pension Parity Calculation Is For Record Keeping Purposes
Only.
          The Pension Parity Benefit, and the record keeping procedures
described herein serve solely as a device for determining the amount of benefits
accumulated by a Participant under the Plan, and shall not constitute or imply
an obligation on the part of a Participating Employer to fund such benefits. In
any event, a Participating Employer may, in its discretion, set aside assets
equal to part or all of such benefit and invest such assets in Visteon common
stock, life insurance or any other investment deemed appropriate. Any such
assets shall be and remain the sole property of the Participating Employer, and
a Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.

-11-



--------------------------------------------------------------------------------



 



ARTICLE IV. GENERAL PROVISIONS
     Section 4.01. Administration.
     (a) Subject to subsection (b) below, the Committee shall administer and
interpret the Plan. To the extent necessary to comply with applicable conditions
of Rule 16b-3, the Committee shall consist of not less than two members of the
Board, each of whom is also a director of the Company and qualifies as a
“non-employee director” for purposes of Rule 16b-3. If at any time the Committee
shall not be in existence or not be composed of members of the Board who qualify
as “non-employee directors”, then all determinations affecting Participants who
are subject to Section 16 of the Exchange Act shall be made by the full Board,
and all determinations affecting other Participants shall be made by the Board
or an officer appointed by the Board.
     (b) Subject to such limits as the Committee may from time to time prescribe
or such additional or contrary delegations of authority as the Committee may
prescribe, the Company’s Director of Compensation and Benefits may exercise any
of the authority and discretion granted to the Committee hereunder, provided
that (i) the Director of Compensation and Benefits shall not be authorized to
amend the Plan, (ii) the Director of Compensation and Benefits shall not
exercise authority and responsibility with respect to non-ministerial functions
that relate to the participation by Participants who are subject to Section 16
of the Exchange Act at the time any such delegated authority or responsibility
otherwise would be exercised, that relates to the participation in the Plan by
the Director of Compensation and Benefits. To the extent that the Director of
Compensation and Benefits is authorized to act on behalf of the Committee, any
references herein to the Committee shall be also be deemed references to the
Director of Compensation and Benefits.
     (c) The Committee (or where applicable in accordance with subsection
(b) above, the Director of Compensation and Benefits) may adopt and modify rules
and regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan. The Committee (or where applicable in accordance
with subsection (b) above, the Director of Compensation and Benefits) shall have
the discretionary authority to interpret and construe the Plan, to make benefit
determinations under the Plan, and to take all other actions that may be
necessary or appropriate for the administration of the Plan. Each determination,
interpretation or other action made or

-12-



--------------------------------------------------------------------------------



 



taken pursuant to the provisions of the Plan by the Committee shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its stockholders, the
Participating Employers, the directors, officers, and employees of the Company
or a Participating Employer, the Plan participants, and their respective
successors in interest.
     Section 4.02. Restrictions to Comply with Applicable Law.
          Notwithstanding any other provision of the Plan, the Company shall
have no liability to make any payment under the Plan unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.
     Section 4.03. Claims Procedures.
     (a) Claim for Benefits. Any Participant or Beneficiary (hereafter referred
to as the “claimant”) under this Plan who believes he or she is entitled to
benefits under the Plan in an amount greater than the amount received may file,
or have his or her duly authorized representative file, a claim with the
Committee, not later than ninety (90) days after the payment (or first payment)
is made (or should have been made) in accordance with the terms of the Plan or
in accordance with regulations issued by the Secretary of the Treasury under
Code Section 409A. Any such claim shall be filed in writing stating the nature
of the claim, and the facts supporting the claim, the amount claimed and the
name and address of the claimant. The Committee shall consider the claim and
answer in writing stating whether the claim is granted or denied. If the
Committee denies the claim, it shall deliver, within one hundred thirty-five
(135) days of the date the first payment was made (or should have been made) in
accordance with the terms of the Plan or in accordance with regulations issued
by the Secretary of the Treasury under Code Section 409A, a written notice of
such denial decision. If the claim is denied in whole or in part, the claimant
shall be furnished with a written notice of such denial containing (i) the
specific reasons for the denial, (ii) a specific reference to the Plan
provisions on which the denial is based, (iii) an explanation of the Plan’s
appeal procedures set forth in subsection (b) below, (iv) a description of any
additional material or information which is necessary for the claimant to submit
or perfect an appeal of his or her claim, and (v) an explanation of the
Participant’s or Beneficiary’s right to bring suit under ERISA following an
adverse determination upon appeal.

-13-



--------------------------------------------------------------------------------



 



     (b) Appeal. If a claimant wishes to appeal the denial of his or her claim,
the claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 180 days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in accordance with regulations issued by the Secretary of the Treasury
under Code Section 409A. In order that the Committee may expeditiously decide
such an appeal, (ii) a specific reference to the Plan provisions on which the
appeal is based, (iii) a statement of the arguments and authority (if any)
supporting each ground for appeal, and (iv) any other pertinent documents or
comments which the appellant desires to submit in support of the appeal. The
Committee shall decide the appellant’s appeal within 60 days of its receipt of
the appeal (or 120 days if additional time is needed and the claimant is
notified of the extension, the reason therefor and the expected date of
determination prior to the commencement of the extension). The Committee’s
written decision shall contain the reasons for the decision and reference to the
Plan provisions on which the decision is based. If the claim is denied in whole
or in part, such written decision shall also include notification of the
claimant’s right to bring suit for benefits under Section 502(a) of ERISA and
the claimant’s right to obtain, upon request and free of charge, reasonable
access to and copies of all documents, records or other information relevant to
the claim for benefits.
     Section 4.04. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any beneficiary shall have any rights in or against any specific
assets of a Participating Employer. The right of a Participant or beneficiary to
the payment of benefits under this Plan shall not be assigned, encumbered, or
transferred, except by will or the laws of descent and distribution. The rights
of a Participant hereunder are exercisable during the Participant’s lifetime
only by him or his guardian or legal representative.
     (b) Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of a Participating Employer shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms

-14-



--------------------------------------------------------------------------------



 



shall create or be construed to create a trust of any kind, or a fiduciary
relationship between a Participating Employer and any Participant or
beneficiary, or any other person.
     Section 4.05. Tax Withholding.
          The Company shall withhold from any benefit payment amounts required
to be withheld for Federal and State income and other applicable taxes. No later
than the date as of which an amount first becomes includible in the income of
the Participant for employment tax purposes, the Participant shall pay or make
arrangements satisfactory to the Company regarding the payment of any such tax.
In addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Company may direct
that the Participant’s benefit be reduced to reflect the amount needed to pay
the Participant’s portion of such tax.
     Section 4.06. Deductions and Offsets.
          Anything contained in the Plan notwithstanding, a Participating
Employer may deduct from any distribution hereunder, at the time payment is
otherwise due and payable under the Plan, all amounts owed to the Company or a
Participating Employer by the Participant for any reason, or the Company may
offset any amounts owing to it or an Affiliate by the Participant for any reason
against the Participant’s benefit, whether or not the benefit is then payable,
up to the maximum amount that may be offset without violating Code Section 409A.
     Section 4.07. Amendment or Termination of Plan.
          There shall be no time limit on the duration of the Plan. However, the
Company, by action of the Senior Vice President, Human Resources, may at any
time and for any reason, amend or terminate the Plan; provided that the
Committee shall have the exclusive amendment authority with respect to any
amendment that, if adopted, would increase the benefit payable to the Senior
Vice President, Human Resources by more than a de minimis amount; and provided
further, that any termination of the Plan shall be implemented in accordance
with the requirements of Code Section 409A. Any Plan amendment or termination
may reduce or eliminate a Participant’s benefit under the Plan, including,
without limitation, an amendment to eliminate

-15-



--------------------------------------------------------------------------------



 



future benefit payments for some or all Participants, whether or not in pay
status at the time such action is taken.
     Section 4.08. Effect of Inimical Conduct.
          Anything herein contained to the contrary notwithstanding, benefit
payments shall not be paid to or with respect to any person as to whom it has
been determined that such person at any time (whether before or subsequent to
termination of employment) acted in a manner detrimental to the best interests
of the Company. Any such determination shall be made by (i) the Committee with
respect to any Participant who at any time shall have been a member of the Board
of Directors, an Executive Vice President, a Senior Vice President, a Vice
President, the Treasurer, the Controller or the Secretary of the Company, and
(ii) the Retirement Committee designated under the Visteon Pension Plan with
respect to any other Participant, and shall apply to any amounts payable after
the date of the applicable committee’s action hereunder, regardless of whether
the Participant has commenced receiving benefit payments hereunder.
     Section 4.09. No Assignment of Benefits.
          No rights or benefits under the Plan shall, except as otherwise
specifically provided by law, be subject to assignment nor shall such rights or
benefits be subject to attachment or legal process for or against a Participant
or his or her beneficiary.
     Section 4.10. Administrative Expenses.
          Costs of establishing and administering the Plan will be paid by the
Participating Employers.
     Section 4.11. Successors and Assigns.
          This Plan shall be binding upon and inure to the benefit of the
Participating Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.

-16-



--------------------------------------------------------------------------------



 



     Section 4.12. Designated Payment Dates.
          Whenever a provision of this Plan specifies payment to be made on a
particular date, the payment will be treated as having been made on the
specified date if it is made as soon as practicable following the designated
date, provided that (a) the Participant is not permitted, either directly or
indirectly, to designate the taxable year of payment and (b) payment is made no
later than the 15th day of the third calendar month following the designated
payment date.
     Section 4.13. Permitted Delay in Payment.
          If a distribution required under the terms of this Plan would
jeopardize the ability of the Company or of an Affiliate to continue as a going
concern, the Company or the Affiliate shall not be required to make such
distribution. Rather, the distribution shall be delayed until the first date
that making the distribution does not jeopardize the ability of the Company or
of an Affiliate to continue as a going concern. Further, if any distribution
pursuant to the Plan will violate the terms of Federal securities law or any
other applicable law, then the distribution shall be delayed until the earliest
date on which making the distribution will not violate such law.
     Section 4.14. Disregard of Six Month Delay.
          Notwithstanding anything herein to the contrary, if at the time of a
Participant’s Separation from Service, the stock of the Company or any other
related entity that is considered a “service recipient” within the meaning of
Section 409A of the Code is not traded on an established securities market or
otherwise, then the provision of the Plan requiring that payments be delayed for
six months following Separation from Service shall cease to apply. In such
event, in the case of a benefit payment of which is triggered by the
Participant’s Separation from Service, the lump sum payment of a Participant’s
benefit shall be made within 90 days following the Participant’s Separation from
Service.

     
 
  VISTEON CORPORATION
 
     
 
   
 
  Dorothy L. Stephenson
 
  Senior Vice President, Human Resources
 
   
 
  December 18, 2008
 
   
 
  Date

-17-